DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This action is responsive to the Application filed on 6/24/2021.  Claims 31-50 are pending in the case.  Claims 31 and 41 are independent claims.

Claim Interpretation
The specification defines that a “window” “refers to a portion of a screen displayed on, or by, the primary display device (102)” (paragraph 0024 lines 2-3).  Further elaboration on this definition is described in optional terms.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for patent.

Claims 31-34, 36-44, and 46-50 are rejected under pre-AIA  35 U.S.C. § 102(a) as being anticipated by Cisco (“WebEx Event Center User’s Guide 6.29,” 2011, https://uit.stanford.edu/sites/default/files/2017/03/03/User_Guide_WebEx_Event_Center.pdf).

As to independent claim 31, Cisco discloses a method for providing a private communication interface between participants of a video conference, the method comprising:
generating, for simultaneous display on a first interface, a plurality of windows for public communication with participants of the video conference, each window of the plurality of windows corresponding to video feed of a participant in the video conference (“In the video view, you see all participants who are sending video,” page 353 paragraph 1 line 2; see also page 353 figure);
receiving a user selection of an identifier of a first participant of the video conference (“select the attendee’s name in the list, and then click OK,” page 303 lines 1-2); and
in response to receiving the user selection, generating, for display on a second interface, a window for private communication with the first participant that is not shared with unselected participants of the video conference (“you can send chat messages to any particular attendee,” page 302 section “Sending chat messages to an attendee” paragraph 1 line 1; “Enter your message in the chat text box,” page 303 step 4).

As to dependent claim 32, Cisco further discloses a method wherein the first interface (the local display of a first attendee) is separate from the second interface (the remote display of a different attendee).

As to dependent claim 33, Cisco further discloses a method wherein the first interface is displayed on a primary display device (“In the video view, you see all participants who are sending video,” page 353 paragraph 1 line 2 – emphasis added), and wherein the second interface is displayed on a secondary device (“you can send chat messages to any particular attendee,” page 302 section “Sending chat messages to an attendee” paragraph 1 line 1 – emphasis added).

As to dependent claim 34, Cisco further discloses a method comprising:
generating for display a list of the participants of the video conference (“select the attendee’s name in the list, and then click OK,” page 303 lines 1-2); and
wherein the receiving the user selection of the identifier comprises receiving a selection of a name of the first participant on the list (“select the attendee’s name in the list, and then click OK,” page 303 lines 1-2).

As to dependent claim 36, Cisco further discloses a method wherein the generating the window for private communication with the first participant comprises providing a same video feed associated with the first participant on the second interface as the video feed of the first participant on the first interface (“In the video view, you see all participants who are sending video,” page 353 paragraph 1 line 2; see also page 353 figure – each participant can see the same set of videos).

As to dependent claim 37, Cisco further discloses a method comprising: receiving an input to modify one or more window characteristics of the plurality of windows (“resize the display of participants to match your display,” page 158 line 2).

As to dependent claim 38, Cisco further discloses a method wherein the generating for display on the second interface comprises providing an instant messaging environment (“you can send chat messages to any particular attendee,” page 302 section “Sending chat messages to an attendee” paragraph 1 line 1; “Enter your message in the chat text box,” page 303 step 4).

As to dependent claim 39, Cisco further discloses a method comprising: providing, on the second interface, a visual representation of the plurality of windows on the first interface (“In the video view, you see all participants who are sending video,” page 353 paragraph 1 line 2; see also page 353 figure – each participant can see the same set of videos).

As to dependent claim 40, Cisco further discloses a method comprising:
generating for display a notification from an application associated with the video conference (“To remind the invited panelists to join an event in progress, you can send reminder email messages,” page 180 section “Reminding panelists by email” paragraph 1 lines 1-2) indicating a content item (“A reminder email message you send from the event contains information pertaining to that event, including the password, if any, and a link that the panelist can click to join the event,” page 180 section “Reminding panelists by email” paragraph 2 lines 1-3); and
receiving an input associated with the notification (“a link that the panelist can click,” page 180 section “Reminding panelists by email” paragraph 2 lines 2-3).

As to independent claim 41, Cisco discloses a system for providing a private communication interface between participants of a video conference, the system comprising:
communications circuitry configured to receive and transmit data (“Internet,” page 66 line 2); and
one or more processors (“computer,” page 1 paragraph 1 line 1) coupled to the communications circuitry and configured to:
generate, for simultaneous display on a first interface, a plurality of windows for public communication with participants of the video conference, each window of the plurality of windows corresponding to video feed of a participant in the video conference (“In the video view, you see all participants who are sending video,” page 353 paragraph 1 line 2; see also page 353 figure);
receive a user selection of an identifier of a first participant of the video conference (“select the attendee’s name in the list, and then click OK,” page 303 lines 1-2); and
in response to receiving the user selection, generate, for display on a second interface, a window for private communication with the first participant that is not shared with unselected participants of the video conference (“you can send chat messages to any particular attendee,” page 302 section “Sending chat messages to an attendee” paragraph 1 line 1; “Enter your message in the chat text box,” page 303 step 4).

As to dependent claim 42, Cisco further discloses a system wherein the first interface (the local display of a first attendee) is separate from the second interface (the remote display of a different attendee).

As to dependent claim 43, Cisco further discloses a system wherein the first interface is displayed on a primary display device (“In the video view, you see all participants who are sending video,” page 353 paragraph 1 line 2 – emphasis added), and wherein the second interface is displayed on a secondary device (“you can send chat messages to any particular attendee,” page 302 section “Sending chat messages to an attendee” paragraph 1 line 1 – emphasis added).

As to dependent claim 44, Cisco further discloses a system wherein the one or more processors are further configured to:
generate for display a list of the participants of the video conference (“select the attendee’s name in the list, and then click OK,” page 303 lines 1-2); and
when receiving the user selection of the identifier, receive a selection of a name of the first participant on the list (“select the attendee’s name in the list, and then click OK,” page 303 lines 1-2).

As to dependent claim 46, Cisco further discloses a system wherein the one or more processors, when generating the window for private communication with the first participant, is configured to provide a same video feed associated with the first participant on the second interface as the video feed of the first participant on the first interface (“In the video view, you see all participants who are sending video,” page 353 paragraph 1 line 2; see also page 353 figure – each participant can see the same set of videos).

As to dependent claim 47, Cisco further discloses a system wherein the one or more processors are further configured to receive an input to modify one or more window characteristics of the plurality of windows (“resize the display of participants to match your display,” page 158 line 2).

As to dependent claim 48, Cisco further discloses a system wherein the one or more processors, when generating for display on the second interface, are configured to provide an instant messaging environment (“you can send chat messages to any particular attendee,” page 302 section “Sending chat messages to an attendee” paragraph 1 line 1; “Enter your message in the chat text box,” page 303 step 4).

As to dependent claim 49, Cisco further discloses a system wherein the one or more processors are further configured to: provide, on the second interface, a visual representation of the plurality of windows on the first interface (“In the video view, you see all participants who are sending video,” page 353 paragraph 1 line 2; see also page 353 figure – each participant can see the same set of videos).

As to dependent claim 50, Cisco further discloses a system wherein the one or more processors are further configured to:
generate for display a notification from an application associated with the video conference (“To remind the invited panelists to join an event in progress, you can send reminder email messages,” page 180 section “Reminding panelists by email” paragraph 1 lines 1-2) indicating a content item (“A reminder email message you send from the event contains information pertaining to that event, including the password, if any, and a link that the panelist can click to join the event,” page 180 section “Reminding panelists by email” paragraph 2 lines 1-3); and
receive an input associated with the notification (“a link that the panelist can click,” page 180 section “Reminding panelists by email” paragraph 2 lines 2-3).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 35 and 45 are rejected under pre-AIA  35 U.S.C. § 103 as being unpatentable over Cisco in view of Patel et al. (US 2008/0088698 A1, hereinafter Patel).

As to dependent claim 35, the rejection of claim 31 is incorporated.
Cisco does not appear to expressly teach a method wherein the receiving the user selection of the identifier comprises receiving selection of an image representing the first participant that is displayed on a window of the plurality of windows.
Patel teaches a method wherein the receiving the user selection of the identifier comprises receiving selection of an image representing the first participant that is displayed on a window of the plurality of windows (“the user may start an IM session with a meeting participant by clicking on the outline of that participant in the video conference window,” paragraph 0028 lines 1-3).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the private communication of Cisco to comprise the selection of Patel.  One would have been motivated to make such a combination to make it easier to select a participant that the user is already viewing.

As to dependent claim 45, the rejection of claim 41 is incorporated.
Cisco does not appear to expressly teach a system wherein the one or more processors, when receiving the user selection of the identifier, is configured to receive selection of an image representing the first participant that is displayed on a window of the plurality of windows.
Patel teaches a system wherein the one or more processors, when receiving the user selection of the identifier, is configured to receive selection of an image representing the first participant that is displayed on a window of the plurality of windows (“the user may start an IM session with a meeting participant by clicking on the outline of that participant in the video conference window,” paragraph 0028 lines 1-3).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the private communication of Cisco to comprise the selection of Patel.  One would have been motivated to make such a combination to make it easier to select a participant that the user is already viewing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Roos (“How AOL Instant Messenger Works,” 30 January 2012, https://web.archive.org/web/20120130202354/https://computer.howstuffworks.com/e-mail-messaging/aol-instant-messenger.htm) disclosing selecting a user identifier and popping out a separate chat window
Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicant is invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail.  If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145